DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-10, 12-15, and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,083,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitation.
Claim 1 is recited in view of claim 1 of the ‘466 patent in that they recite:
Claim 1 of the Application
Claim 1 of the ‘466 Patent
1. A tourniquet comprising a strip having a longitudinal axis, a head portion at a first longitudinal end of the strip, a tail portion at a second longitudinal end of the strip, and a loop portion 5between the head portion and the tail portion, the loop portion having a sufficient length to encircle a limb of a human or animal, characterized in that the strip further comprises a tension sensor having a first longitudinal end and a second longitudinal end, the tension sensor comprising a plurality of cuts arranged in a predetermined pattern, wherein the pattern forms at least one meandering path of material defined between individual cuts of the plurality of cuts, 10the meandering path extending from the first longitudinal end of the tension sensor to the second longitudinal end of the tension sensor, the plurality of cuts hindering a linear shortest available path, through the material of the strip, that links the first longitudinal end of the tension sensor and the second longitudinal end of the tension sensor.
1. A medical compression device comprising an elongated strip having a longitudinal central axis, a thickness and a width, the strip further comprising a head portion at a first longitudinal end, a tail portion at a second longitudinal end, and a loop portion arranged between the head portion and the tail portion, the loop portion having a sufficient length for encircling a body part of a human or animal, the strip further comprising means for fastening overlapping portions of the strip when the loop portion is encircling a body part applying a compression force to the body part wherein the strip comprises a tension indicator adapted to indicate when a predetermined tension in the strip along the longitudinal axis thereof has been achieved, the tension indicator having a first longitudinal end and a second longitudinal end, and comprising a plurality of cuts arranged in a predetermined pattern, wherein the pattern of the plurality of cuts forms a meandering path of the strip material present between the cuts, the meandering path extending from the first longitudinal end of the tension indicator to the second longitudinal end of the tension indicator, the plurality of cuts prohibiting a linear shortest available path through the strip material that links the first and second longitudinal ends of the tension indicator.


As can be seen, though the claim languages are not identical, it would have been obvious that 
claim 1 of the ‘466 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
Claim 2 is rejected in view of claim 2 of the ‘466 patent. 
Claim 5 is rejected in view of claim 3 of the ‘466 patent. 
Claim 6 is rejected in view of claim 5 of the ‘466 patent. 
Claim 7 is rejected in view of claim 5 of the ‘466 patent. 
Claim 8 is rejected in view of claim 4 of the ‘466 patent. 
Claim 9 is rejected in view of claim 10 of the ‘466 patent. 
Claim 10 is rejected in view of claim 11 of the ‘466 patent. 
Claim 12 is rejected in view of claims 7-8 of the ‘466 patent. 
Claim 13 is rejected in view of claims 8 and 14 of the ‘466 patent. 
Claim 14 is rejected in view of claims 7-8 of the ‘466 patent. 
Claim 15 is rejected in view of claims 7-8 of the ‘466 patent. 
Claim 18 is rejected in view of claim 6 of the ‘466 patent. 
Claim 19 is rejected in view of claims 12-14 of the ‘466 patent. 
Claim 20 is rejected in view of claim 4 of the ‘466 patent. 
Claim 21 is rejected in view of claims 1 and 4 of the ‘466 patent. 
Claim 22 is rejected in view of claim 1 of the ‘466 patent. 
Claim 23 is rejected in view of claims 2-3 of the ‘466 patent. 
Claim 24 is rejected in view of claims 12-13 of the ‘466 patent. 
Claim 25 is rejected in view of claims 1 and 14 of the ‘466 patent. 

Allowable Subject Matter
Claims 3-4, 11, 16-17, and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 20
i. The tourniquet according to 
ii. The tourniquet according to 
iii. The tourniquet according to claim 10, wherein the slits that are oriented perpendicular to the longitudinal axis of the strip are arranged in a plurality of parallel rows, each row comprising more than one slit (claim 11).  
iv. The tourniquet according to claim 14, wherein the second strip layer comprises a plurality of parallel perforations each traversing from a first longitudinal edge to a second longitudinal edge, the second strip layer comprising a number of removable portions each defined by two adjacent parallel perforations, and wherein the first strip layer comprises a plurality of tension sensors arranged along the longitudinal axis of the loop portion, each tension sensor comprising a plurality of cuts arranged in a predetermined pattern, wherein the pattern forms at least one meandering path of material defined between individual cuts of the plurality of cuts, the meandering path extending from the first longitudinal end of the tension sensor to the second longitudinal end of the tension sensor, and wherein each tension sensor is arranged below one of the removable portions of the second strip layer such that when one removable portion of the second strip layer is removed, the tension sensor arranged below the removed portion is rendered operable (claim 16, claim 7 depends on claim 16).  
v. The tourniquet according to 
vi. An elongated continuous tourniquet band comprising a plurality of tourniquets according to 
vii. A kit comprising a package, a tourniquet according to or more swab sticks, pen, one or more antiseptic wipes such as alcohol pads, {8550758: }7surgical or face mask, IV tubing extension set, some form of medicament such as an analgesic, and paper cloth (claim 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887